El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Luis Meléndez Andrades fué sentenciado por la Córte de Distrito de San Juan- a pagar una multa de $100 o en su. *545defecto a cumplir noventa días de cárcel. El 10 de marzo del año pasado interpuso recurso de apelación para ante este tribunal. El 15 de octubre último, no habiendo el apelante perfeccionado su recurso, es decir, no habiendo elevado el legajo de sentencia ni presentado en la corte inferior la trans-cripción de evidencia o pliego de excepciones y exposición del caso, ni habiendo solicitado prórroga alguna a ese efecto, el fiscal de este tribunal radicó una moción interesando que se desestime el recurso. Se señaló la moción para el 12 de diciembre del año pasado, apareciendo de los autos que habían sido notificados el fiscal y el acusado Luis Meléndez Andra-des. El 12 de diciembre el acusado no compareció a la vista de la moción de desestimación y apareciendo de la certifica-ción que acompañó el fiscal que el acusado había dejado trans-currir el término legal sin perfeccionar el recurso, el mismo día se dictó una orden desestimándolo. Solicitó el acusado, el 14 de diciembre, que reconsiderásemos nuestra resolución del 12 del mismo mes y que se restableciese la apelación dán-dole oportunidad “para cumplir con los términos y condicio-nes de la apelación y para someter este asunto a ese Hon. Tribunal por sus méritos como es de ley.”
El 30 de diciembre del año pasado el fiscal radicó un informe expresando que, apareciendo del affidavit ele méritos radicado por el acusado que no fué éste notificado personal- • mente de la moción de desestimación, se allanaba el fiscal a que se dejase sin efecto la resolución de 12 de diciembre último, a fin de dar una oportunidad al acusado de contes-tar la nueva moción de desestimación que en la misma fecha volvía a radicar el fiscal. En armonía con el informe de dicho funcionario, se resolvió dejar sin efecto la desestima-ción del recurso y se señaló la vista de la segunda moción del fiscal para el día 16 de enero último. El 12 de enero el acu-sado solicitó la suspensión de la vista señalada para el 16, y con la conformidad del fiscal se decretó la suspensión, seña-lándose para el 6 del mes pasado, fecha en que se celebró la vista con asistencia e informe oral de ambas partes.
*546De los autos resalta que el recurso de apelación se inter-puso desde el 10 de marzo del año pasado. Asumiendo que desde esa fecha hasta el 14 de diciembre, en que compareció el acusado solicitando la reconsideración de la orden de 12 de diciembre que desestimó el recurso, el acusado hubiese estado bajo la creencia de que se estaba perfeccionando su apelación o que ya había sido perfeccionada, aun así, desde el 14 de diciembre del año pasado, en que tuvo conocimiento de haberse desestimado su apelación, basta el 6 de febrero último, fecha de la segunda vista, el acusado ha tenido tiempo más que suficiente para perfeccionar su recurso, radicando en este tribunal la documentación necesaria. Hasta la fecha nada ha hecho en ese sentido que pudiera mover nuestra dis-creción en su favor. En tales condiciones, forzoso es concluir que el acusado ha sido negligente en la prosecución de su recurso y procede, por consiguiente, desestimarlo.